Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 17, the limitation is already present in claim 1 and therefore does not further limit the claimed limitations.  
Regarding claim 18, the limitation while adding the further detail of a first distance and second distance, it is noted that in order for the claimed limitation of the first main connector provided on the first side and the second main connector provided on the second side as previously claimed, to be true, . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoza (U.S. 5018746) in view of Chen (U.S. 6716123).
Regarding claim 1, Cardoza discloses a demarcation installation for demarcating two playing areas, the installation comprising:
a first main connector (Fig. 5b, connector 72 left side) configured to connect together, first, second connection elements (see annotated figure below); 

    PNG
    media_image1.png
    313
    674
    media_image1.png
    Greyscale

Fig. 5b, connector 72 on right side) configured to connect together fifth, sixth connection elements (see annotated figure below)

    PNG
    media_image1.png
    313
    674
    media_image1.png
    Greyscale

a first bow and a second bow respectively including a first fastening portion and a second fastening portion (Fig. 5a, first and second bows 78 with respective first and second fastening portions 90);
 a first secondary connector (Fig. 5a, connector 84 on left side connects elements 78, 76 see annotated figure below) configured to connect together the first connection element, the sixth connection element, and the first bow; 

    PNG
    media_image2.png
    439
    797
    media_image2.png
    Greyscale

Fig. 5a, connector 84 on left side connects elements 78, 76 see annotated figure below) configured to connect together the second connection element, the fifth connection element, and the second bow; 

    PNG
    media_image2.png
    439
    797
    media_image2.png
    Greyscale

and a link (Fig. 5a, link 70) extending above the ground between said fastening portions of the first and second bows; 
wherein the first main connector extends on a first side of a vertical plane (Fig. 5a, 5b, connector 72 left side extends on first side, see annotated figure below) including the link while the second main connector extends on a second side of said vertical plane including the link (Fig. 5a, 5b, connector 72 left side extends on second side, see annotated figure below)

    PNG
    media_image3.png
    269
    740
    media_image3.png
    Greyscale

However, Cardoza does not disclose third, and fourth connection elements, seventh,
and eighth connection elements
Chen discloses third, and fourth connection elements, seventh, and eighth connection elements (Fig. 4, four legs 30 are interpreted to be third, fourth, seventh and eighth connection elements)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify connection elements of Cardoza with the additional connection elements, as taught by Chen to provide Cardoza with the advantage of being able provide further ground support to stabilize the device.  
Regarding claim 2, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cardoza discloses the first and second main connectors are configured to rest on the ground (Fig. 5a, 5b, main connectors 72 sit on ground surface) 
Regarding claim 3, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cardoza does not disclose the third, fourth, seventh, and eighth connection elements are configured to rest on the ground
Chen discloses the third, fourth, seventh, and eighth connection elements are configured to rest on the ground (Fig. 4, legs 30 allow device to rest on ground) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify connection elements of Cardoza with the additional connection elements, as taught by Chen to provide Cardoza with the advantage of being able provide further ground support to stabilize the device.  
Regarding claim 4, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cardoza discloses the connection elements are substantially identical (Fig. 5a, connection elements 78, 76 are all cylindrical tubing)
Regarding claim 5, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cardoza does not disclose the third, fourth, seventh, and eighth connection elements are rods each having at least a first end
Chen discloses the third, fourth, seventh, and eighth connection elements are rods each having at least a first end (Fig. 4, legs 30 are rods having a first end) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify connection elements of Cardoza with the additional connection elements, as taught by Chen to provide Cardoza with the advantage of being able provide further ground support to stabilize the device.  
Regarding claim 6, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
However, Cardoza does not disclose the first ends of the fourth and seventh connection elements are connected together by a first connection part and wherein the first ends of the third and eighth connection elements are connected together by a second connection part 
	Chen discloses the first ends of the fourth and seventh connection elements are connected together by a first connection part (Fig. 4, 4A, legs 30 connected together by connection part 10) and wherein the first ends of the third and eighth connection elements are connected together by a second connection part (Fig. 4, 4A, legs 30 connected together by connection part 10)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify connection elements of Cardoza with the additional connection elements, 
Regarding claim 7, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
However, Cardoza does not disclose the third connection element and the seventh connection element are substantially parallel, and wherein the fourth and eighth connection elements are substantially parallel.
	Chen discloses the third connection element and the seventh connection element are substantially parallel (Fig. 4, legs 30 on opposite ends are parallel to one another), and wherein the fourth and eighth connection elements are substantially parallel (Fig. 4, legs 30 on opposite ends are parallel to one another).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify connection elements of Cardoza with the additional connection elements, as taught by Chen to provide Cardoza with the advantage of being able provide further ground support to stabilize the device.  
Regarding claim 8, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Cardoza discloses the first, second, fifth, and sixth connection elements slope relative (Fig. 5a, ends of four connection elements 76 curve upward i.e. slope relative to ground plane) to a plane including the third and seventh connection elements 
Regarding claim 9, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 8. 
Cardoza discloses the first, second, fifth, and sixth connection elements slope relative to said plane (Fig. 5a, ends of four connection elements 76 curve upward i.e. slope relative to ground plane)
Cardoza does not explicitly disclose at an angle lying in the range 15 to 45°, this would be a matter of optimum range and design choice and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to position the sloped elements of Cardoza at an angle of 15 to 45 degrees, as a matter of design choice as the function of the device remains the same. 
Regarding claim 10, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Cardoza does not disclose the first main connector has a first top opening, a second top opening, a first bottom opening, and a second bottom opening configured to receive the first, second, third, and fourth connection elements respectively
	Chen discloses the first main connector (Fig. 4A, connector 11 has four openings) has a first top opening, a second top opening, a first bottom opening, and a second bottom opening configured to receive the first, second, third, and fourth connection elements respectively
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connector of Cardoza with the connector, as taught by Chen to provide Cardoza with the advantage of being able connection the connection elements in a desired arrangement. 
Regarding claim 11, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Cardoza does not disclose wherein the second main connector has a first top opening, a second top opening, a first bottom opening, and a second bottom opening configured to receive the fifth, sixth, seventh, and eighth connection elements respectively.
Chen discloses wherein the second main connector (Fig. 4A, connector 11 has four openings) has a first top opening, a second top opening, a first bottom opening, and a second bottom opening configured to receive the fifth, sixth, seventh, and eighth connection elements respectively
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connector of Cardoza with the connector, as taught by Chen to provide Cardoza with the advantage of being able connection the connection elements in a desired arrangement
Regarding claim 12, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Cardoza discloses wherein the connection elements and the bows are connected to the main and secondary connectors in disconnectable manner (Col. 6 Lns. 30-35, assembly can be disassembled for carry and storage)
Regarding claim 13, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 12.
However, Cardoza does not disclose the first secondary connector and the first and sixth connection elements are held to one another by first elastic means, enabling them to be kept together when they are disconnected, and wherein the second secondary connector and the second and fifth connection elements are held to one another by second elastic means, enabling them to be kept together when they are disconnected.
Chen discloses connection elements held together by elastic means (Fig. 2A, elastic cord 70, 40)
	While Chen does not explicitly disclose the first secondary connector and the first and sixth connection elements are held to one another by first elastic means, enabling them to be kept together when they are disconnected, and wherein the second secondary connector and the second and fifth connection elements are held to one another by second elastic means, enabling them to be kept together when they are disconnected, when taken in combination with the other cited references, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the portable net of Cardoza with the elastic connection cords, as taught by Chen to provide Cardoza with the advantage of being able to collapse the device for portability while allowing the pieces to be remain connected. 
 Regarding claim 14, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 12.
However, Cardoza does not disclose wherein the third, fourth, seventh, and eighth connection elements are rods each having at least a first end, and wherein the first connection part and the fourth and seventh connection elements are held to one another by a first elastic member, enabling them to be kept together when they are disconnected, and wherein the second connection part and the third and eighth connection elements are held to one another by a second elastic member, enabling them to be kept together when they are disconnected.
Chen discloses connection elements held together by elastic means (Fig. 2A, elastic cord 70, 40)
	While Chen does not explicitly disclose the first secondary connector and the first and sixth connection elements are held to one another by first elastic means, enabling them to be kept together when they are disconnected, and wherein the second secondary connector and the second and fifth connection elements are held to one another by second elastic means, enabling them to be kept together when they are disconnected, when taken in combination with the other cited references, which disclose the first secondary connector and second secondary connector, one of ordinary skill in the art would readily recognize the combination as a whole would disclose the use of elastic cords with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the portable net of Cardoza with the elastic connection cords, as taught by Chen to provide Cardoza with the advantage of being able to collapse the device for portability while allowing the pieces to be remain connected. 
Regarding claim 15, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While the combination of Cardoza and Chen does not explicitly disclose the first, third, fourth and eighth connection elements form a lozenge, the combination as a whole discloses the first, third, fourth and eighth connection and one of ordinary skill would readily recognize formation of a lozenge would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Cardoza and Chen to provide the desired shape. 
Regarding claim 16, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Cardoza does not disclose the link is a net
Chen discloses the link is a net (Fig. 4, net 60)

Regarding claim 17, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Cardoza discloses wherein the first main connector is provided on the first side of the vertical plane (Fig. 5a, 5b, connector 72 left side extends on first side, see annotated figure of claim 1) including the link and the second main connector is provided on the second side of the vertical plane including the link (Fig. 5a, 5b, connector 72 right side extends on second side, see annotated figure of claim 1)
Regarding claim 18, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 17.
Cardoza discloses wherein the first main connector is provided on the first side of the vertical plane including the link at a first distance from the vertical plane including the link (Fig. 5a, 5b, connector 72 left side extends on first side, see annotated figure of claim 1) and the second main connector is provided on the second side of the vertical plane including the link at a second distance from the vertical plane including the link. (Fig. 5a, 5b, connector 72 right side extends on second side, see annotated figure of claim 1)
Regarding claim 19, Cardoza discloses the claimed invention substantially as claimed, as set forth above in claim 18.
Cardoza discloses the first distance of the first main connector from the vertical plane including the link is equal to the second distance of the second main connector from the vertical plane including the link. (Fig. 5a, 5b, connectors 72 left side and right side are equally spaced from vertical plane including the link)
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards feature A, the first and second main connectors extending on a first and second side of a vertical plane including the link, it is argued that Cardoza, as seen above does disclose the claimed limitation. It is argued that the amended limitations caused a reconsideration of the main connector limitations and the scope in which they cover, and as seen above, Cardoza discloses main connectors 72 which are located on first and second sides of a vertical plane including the link as now claimed. It is noted the previous limitation regarding the vertical plane was broader in scope and the amended claim, which has narrowed the limitation has caused a change in scope, however, Cardoza still reads on the claimed limitation as explained above. 
Regarding the arguments directed towards feature B, the first secondary connector, it is argued, that as seen above, Cardoza discloses a connector 84 which connects the claimed first connection element, sixth connection element and first bow as claimed, and the office has now provided an annotated figure above to better show the interpretation of the claim. 
Regarding the arguments directed towards feature C, the second secondary connector, the same argument as seen above regarding feature B applies here, and is not repeated for the sake of brevity. 
Regarding the arguments directed towards feature D, it is argued that while the combination of Cardoza with Chen would require some modification, it is argued that the applicant appears to be arguing bodily incorporation and "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." See MPEP 2145 (III)
See Dystar Textilfarben GmBH & Co, v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006) (the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical). Further, the Supreme Court has instructed that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). 
Regarding the arugments of claims 17-19, these are newly presented claims and have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711